Case 2:19-cv-00085-JMS-DLP Document 105 Filed 01/16/20 Page 1 of 2 PageID #: 2618




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                    Terre Haute Division


  ROGER TODD,                                  )
                                               )
                  Plaintiff,                   )
                                               )
          v.                                   )               Case No.       2:19-cv-85-JMS-DLP
                                               )
  OCWEN LOAN SERVICING, INC., and              )
  DEUTSCHE BANK NATIONAL TRUST CO., as )
  Trustee for NovaStar Mortgage Funding Trust, )
  Series 2007-1 ,                              )
                                               )
                Defendants.                    )

              JOINT MOTION TO AMEND CASE MANAGEMENT DEADLINES

         Plaintiff, Roger Todd, and Defendants, Ocwen Loan Servicing, LLC, incorrectly named

  in the caption as Ocwen Loan Servicing, Inc., and Deutsche Bank National Trust Co., as Trustee

  for NovaStar Mortgage Funding Trust, Series 2007-1, by their respective counsel, respectfully

  moves to amend the deadlines for fact and expert discovery, as well as case-dispositive motions,

  by ninety days as described below. In support of this motion, the parties state as follows:

         1.      During the status conference the parties discussed and reached agreement on

  changes to the Case Management Plan necessitated by a need to obtain rulings from the Court on

  several filings before proceeding with the previously scheduled 30(b)(6) deposition and the

  Magistrate indicated agreement thereto.

         2.      The sought after changes to the Case Management Plan are as follows:

                 a. The settlement conference is moved from March 5, 2020 to June 18, 2020;

                 b. The non-expert discovery deadline is moved from March 17, 2020 to June 15,

                     2020;



                                                   1
                                                                                   1018199\304994331.v1
Case 2:19-cv-00085-JMS-DLP Document 105 Filed 01/16/20 Page 2 of 2 PageID #: 2619




                   c. The dispositive motion deadline is moved from May 18, 2020 to August 16,

                      2020; and

                   d. The expert discovery deadline is moved to July 6, 2020.

             WHEREFORE, the parties respectfully requests that the Court amend the Case

  Management Plan previously approved on May 9, 2019, and amended on October 9, 2019, in the

  manner described above.

                                                         Respectfully submitted,

  By: /s/Travis W. Cohron                              By: /s/ Joseph D. Kern (with consent)
  Travis W. Cohron                                     David M. Schultz
  CLARK, QUINN, MOSES, SCOTT & GRAHN, LLP              Joseph D. Kern
  320 N. Meridian Street, Suite 1100                   HINSHAW & CULBERTSON
  Indianapolis, IN 46204                               151 North Franklin Street, Suite 2500
  Telephone: (317) 637-1321                            Chicago, IL 60606
  tcohron@clarkquinnlaw.com                            dshultz@hinshawlaw.com
  Counsel for Plaintiff                                jkern@hinshawlaw.com
                                                       Telephone: (312) 704-3000
                                                       Counsel for Defendants




                                                   2
  39444693
                                                                                     1018199\304994331.v1
